IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CP-00179-COA

RICHARD MASON A/K/A RICHARD                                                 APPELLANT
HARRISON MASON A/K/A THE AMERICAN

v.

MISSISSIPPI DEPARTMENT OF                                                     APPELLEE
CORRECTIONS

DATE OF JUDGMENT:                          01/25/2017
TRIAL JUDGE:                               HON. W. ASHLEY HINES
COURT FROM WHICH APPEALED:                 SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    RICHARD HARRISON MASON (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: DARRELL CLAYTON BAUGHN
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                               AFFIRMED: 10/24/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., BARNES AND FAIR, JJ.

       FAIR, J., FOR THE COURT:

¶1.    Richard Mason was convicted of sexual battery in 2005 and was sentenced to serve

thirty years in prison. Mason contends that he is eligible for meritorious earned time, a

conditional reduction in sentence that operates as an “incentive for offenders to achieve

positive and worthwhile accomplishments for their personal benefit or the benefit of others.”

Miss. Code Ann. § 47-5-142 (Rev. 2015). The Mississippi Department of Corrections

disagreed, and after Mason brought this lawsuit, the circuit court found him ineligible as

well. Because Mason is a sex offender and statutorily barred from meritorious earned time,

we affirm.
                                       DISCUSSION

¶2.    Mason bases his argument on section 47-5-142(1), which states that “any” offender

shall be eligible to receive meritorious earned time, “subject to the provisions of this section

. . . as distinguished from earned time for good conduct and performance.” He points out that

he is an offender and that nothing in section 47-5-142 expressly prohibits him from being

eligible.

¶3.    However, Mississippi Code Annotated section 47-5-139(1)(d) (Rev. 2015) provides:

“An inmate shall not be eligible for the earned time allowance if . . . [t]he inmate was

convicted of a sex crime.” This Court has repeatedly held that, notwithstanding the broad

language in section 47-5-142, eligibility for meritorious earned time is controlled by section

47-5-139. See Riley v. State, 150 So. 3d 138, 140 n.2 (Miss. Ct. App. 2014); Clark v. Miss.

Dep’t of Corr., 148 So. 3d 403, 404-05 (¶¶8-9) (Miss. Ct. App. 2014); Smith v. State, 75 So.

3d 82, 83-84 (¶5) (Miss. Ct. App. 2011); Sykes v. Epps, 963 So. 2d 31, 32-33 (¶7) (Miss. Ct.

App. 2007); Golden v. Epps, 958 So. 2d 271, 275 (¶8) (Miss. Ct. App. 2007).

¶4.    The circuit court correctly dismissed Mason’s complaint because, having been

convicted of a sex crime, Mason is not eligible to have his sentence reduced for meritorious

earned time.

¶5.    AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.             TINDELL, J., NOT
PARTICIPATING.


                                               2